Exhibit 10.1

THIRD AMENDMENT TO LEASE

(High Bluff Ridge)

THIS THIRD AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
September 24, 2013, by and between PRII HIGH BLUFFS LLC, a Delaware limited
liability company, and COLLINS CORPORATE CENTER PARTNERS, LLC, a Delaware
limited liability company, as tenants in common (“Landlord”), and CADENCE
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).

R E C I T A L S:

A.        Prentiss/Collins Del Mar Heights LLC, a California limited liability
company (“Original Landlord”) and Tenant entered into that certain Office Lease
dated as of May 12, 2006, as amended by that certain First Amendment to Lease
dated September 29, 2006 (as amended, the “Original Lease”). Landlord succeeded
to the interest of Original Landlord under the Original Lease. Pursuant to the
Original Lease, Landlord leased to Tenant certain space in a building located at
12481 High Bluff Drive, San Diego, California (the “Building”), which space
consisted of approximately 23,494 rentable (22,405 usable) square feet, located
on the second (2nd) floor of the Building and known as Suite 200 (the “Original
Premises”), all as more particularly described in the Original Lease.

B.        Landlord and Tenant entered into that certain Second Amendment to
Lease dated December 8, 2011 (the “Second Amendment”; the Original Lease, as
amended by the Second Amendment, the “Lease”). Pursuant to the Second Amendment,
the Original Lease was terminated with respect to the Give Back Space, as
defined in the Second Amendment and consisting of approximately 6,965 rentable
square feet (adjusted to reflect the re-measurement of the Building after the
Second Amendment) as depicted on Exhibit A to the Second Amendment and as
depicted on Exhibit A to this Amendment (the “Expansion Premises”).
Consequently, pursuant to the Lease, Landlord leases to Tenant certain space in
the Building consisting of approximately 16,781 rentable square feet and
referred to as the “Renewal Space” on Exhibit A to the Second Amendment (the
“Existing Premises”).

C.        Landlord and Tenant now desire to amend the Lease to, among other
things, subject the Expansion Premises to the terms and conditions of the Lease,
as amended hereby, and to extend the Term.

A G R E E M E N T:

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1.        Defined Terms.    Capitalized terms used herein without definition
shall have the meanings set forth for such terms in the Lease, and terms defined
in the Lease (whether or not capitalized) and used herein shall have the
meanings ascribed to them in the Lease.



--------------------------------------------------------------------------------

2.        Extension of Term.    The Term is hereby extended for a sixty-five
(65) month period commencing on January 1, 2014 (the “Second Renewal Term
Commencement Date”) and expiring on May 31, 2019 (the “Second Renewal Term”).

3.        Expansion Premises.    Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the Expansion Premises, for the Second Renewal Term
and otherwise on the terms and conditions set forth in the Lease, as amended
hereby. From and after the Second Renewal Term Commencement Date, subject to the
terms and conditions of this Amendment, all references in the Lease to the
“Premises” shall be deemed to be references to the Existing Premises and
Expansion Premises, collectively, and the Premises shall consist of
approximately 23,746 square feet. The foregoing recital of the rentable area of
the Existing Premises and the Expansion Premises is for descriptive purposes
only. Tenant shall have no right to terminate the Lease, as amended hereby, or
receive any adjustment or rebate of any Monthly Basic Rent, Excess Expenses or
Additional Rent if said recital is incorrect. Tenant is fully familiar with the
scope and size of the Existing Premises and the Expansion Premises and agrees to
pay the full Monthly Basic Rent, Excess Expenses and Additional Rent in
consideration for the use and occupancy of said space, regardless of the actual
number of square feet contained therein. The Existing Premises and the Expansion
Premises are more particularly depicted on Exhibit A to this Amendment.

4.        Monthly Basic Rent.    Notwithstanding anything to the contrary in the
Lease, during the Second Renewal Term, the Monthly Basic Rent is as follows:

 

Period    Monthly Basic Rent   

Approximate Monthly
Basic Rent Per Rentable

Square Foot

01/01/14 – 12/31/14

   $79,549.10    $3.35

01/01/15 – 12/31/15

   $81,935.57    $3.45

01/01/16 – 12/31/16

   $84,393.64    $3.55

01/01/17 – 12/31/17

   $86,925.45    $3.66

01/01/18 – 12/31/18

   $89,533.21    $3.77

01/01/19 – 05/31/19

   $92,219.21    $3.88

The Approximate Monthly Basic Rent per Rentable Square Foot is for reference
purposes only and has not been used in the calculation of Monthly Basic Rent.
Each of the Approximate Monthly Basic Rent per Rentable Square Foot and the
Monthly Basic Rent for the Premises was determined by applying a start rate of
$3.35 per rentable square foot per month and increasing such amount (as
previously increased) by three percent (3%) on each anniversary of the Second
Renewal Term Commencement Date and rounding to the nearest penny.

So long as no Event of Default occurs, Monthly Basic Rent for the period from
and including February 1, 2014 to and including June 30, 2014 shall abate (the
“Rental Abatement”); provided, however, that there shall be no abatement of
Additional Rent and upon an Event of Default the Rental Abatement shall be
nullified and if any portion of the Rental Abatement has already been realized
by Tenant such Rental Abatement shall be immediately due and payable by Tenant
to Landlord. Concurrently herewith, Tenant shall pay to Landlord the Monthly
Basic Rent for the month of January, 2014.

 

- 2 -



--------------------------------------------------------------------------------

5.        Security Deposit.    Landlord currently holds a letter of credit
representing the Security Deposit in the face amount of $189,738.00. So long as
no Event of Default exists, as of the Second Renewal Term Commencement Date, the
Security Deposit shall be reduced to $92,219.21 and Landlord will accept an
amendment to the letter of credit reducing the face amount of the letter of
credit to $92,219.21.

6.        Parking.    With respect to the period from and after the Second
Renewal Term Commencement Date, Section 1.16 of the Summary of Basic Lease
Information and Definitions of the Original Lease is amended and restated in its
entirety to read as follows:

“1.16    Parking:    A total of ninety-eight (98) parking privileges at the
12481 Building, which shall be comprised of (i) a minimum of seventy-one
(71) unreserved, uncovered parking privileges at no additional cost to the
Tenant, and (ii) a maximum of twenty-seven (27) reserved, covered parking
privileges at an additional cost to Tenant of $100 per stall per month. All such
parking privileges shall be subject to the provisions set forth in Section 6.2
of this Lease.”

7.        Tenant’s Percentage.    With respect to the period from and after the
Second Renewal Term Commencement Date, the defined term, “Tenant’s Percentage”
shall mean 14.997%.

8.        Base Year.    For purposes of determining Excess Expenses with respect
to the Second Renewal Term, the Base Year shall be calendar year 2014.

9.        Signage.    Subject to and on the terms and conditions of Section 6.3
of the Original Lease (applicable to the identification sign described therein),
at its sole cost and expense, from and after the Second Renewal Term
Commencement Date, Tenant may install one identification sign in the lobby on
the second (2nd) floor of the Building. If a signage location becomes available
at the top of the Building façade, so long as no Event of Default exists, prior
to offering such signage location to another tenant or prospective tenant of the
Building, Landlord shall first offer any such signage location to Tenant, but in
no event shall Tenant be entitled to or have more than one sign on the Building
façade (the “Building Sign ROFO”). Tenant shall have thirty (30) days after
receipt of Landlord’s notice to notify Landlord of its irrevocable election to
accept such signage location, time being of the essence. If Tenant so notifies
Landlord, within ninety (90) days of said notice to Landlord (time being of the
essence) and in accordance with and subject to this Section 9, Tenant may
install the new Building top sign (the “Building Sign”) in such signage
location. If Tenant fails to so notify Landlord or declines to accept the
signage location signage right within said thirty (30) day period or fails to so
install Tenant’s sign within said ninety (90) day period, Tenant shall have no
right to install a sign at the top of the Building façade, and Landlord shall
have no further obligation under this Section 9 to offer a signage location to
Tenant at the top of the Building façade or elsewhere on the Building façade.
The Building Sign may contain only the name of the Cadence Pharmaceuticals,
Inc., a Delaware corporation (the “Original Tenant”) or a Permitted Transferee,
each while the Tenant under the Lease, as amended hereby. The installation,
design, size, specifications, graphics, and materials of the Building Sign would
have to be (i) consistent with the quality and appearance of the Project,
(ii) subject to the approval of all applicable governmental and quasi
governmental authorities, and subject to all applicable governmental and quasi
governmental laws, rules, regulations and codes, (iii) subject to

 

- 3 -



--------------------------------------------------------------------------------

Landlord’s approval, which shall not be unreasonably withheld, conditioned or
delayed, (iv) subject to the terms, conditions and approvals contained in any
covenants, conditions and restrictions affecting the Project, and (v) subject to
the Landlord’s signage criteria for the Project and Landlord’s standard
installation and metering procedures for signs located on the Building. If
applicable, Tenant’s obligations under the Lease, as amended hereby, would in no
event contingent or conditioned on Tenant obtaining the necessary governmental
and quasi governmental approvals or other approvals for the installation and
maintenance of the Building Sign, and Tenant’s inability to install or maintain
the Building Sign because such approvals have not or cannot be obtained will not
give rise to any right in Tenant to terminate this Lease or avoid, abate or
offset against Monthly Basic Rent, additional rent or rent or any of Tenant’s
other obligations under the Lease, as amended hereby. To the extent reasonably
required, Landlord would cooperate with Tenant in obtaining any governmental and
quasi governmental approvals or other approvals necessary in connection with the
Building Sign, including promptly executing any required applications or other
forms, so long as neither the Landlord nor the Project incur any expense, loss
or liability in connection therewith. Tenant would be responsible for all costs
associated with the Building Sign, including, without limitation all costs
associated with obtaining approvals for the Building Sign and the fabrication,
installation, lighting, insurance, maintenance, repair and removal of the
Building Sign. At Tenant’s sole cost and expense, Tenant would maintain and keep
the Building Sign in an attractive, first class condition and in compliance with
all applicable laws. The rights with respect to the Building Sign ROFO, can be
exercised only by the Original Tenant or a tenant or subtenant pursuant to a
Permitted Transfer (a “Permitted Transferee”) and only while the Original Tenant
or Permitted Transferee is in occupancy of the entire Premises, and the rights
with respect to the Building Sign may be exercised only by Original Tenant or a
Permitted Transferee and only while the Original Tenant or Permitted Transferee
is in occupancy of the entire Premises. No subtenant or assignee (other than a
Permitted Transferee) would have any right with respect to the Building Sign,
and the Tenant under this Lease would have no right to exercise the same on
behalf of a subtenant or an assignee (other than a Permitted Transferee). Upon a
termination of the Lease, as amended hereby, or an assignment of this Lease, as
amended hereby, or a sublease of the Premises (other than a Permitted Transfer)
the rights with respect to the Building Sign ROFO and the Building Sign shall
terminate. Upon the expiration or sooner termination of the Lease, as amended
hereby, or upon the earlier termination of the rights with respect to the
Building Sign, Tenant would be required, at Tenant’s sole cost and expense and
in accordance with the provisions of the Lease permanently remove the Building
Sign and repair all damage resulting from such removal, including, without
limitation, the filling of holes (with matching materials) and the remediation
of any fading or discoloration which occurs as a result of the presence of the
Building Sign and if Tenant failed to do so, Landlord may do so on Tenant’s
behalf and Tenant would reimburse Landlord promptly upon demand for all
reasonable costs incurred by Landlord in connection therewith together with an
administrative fee in the amount of ten percent (10%) of Landlord’s costs and
interest at the Interest Rate from the date incurred. Notwithstanding anything
to the contrary contained herein, Landlord could disapprove the design or
content of the Building Sign which would, in Landlord’s reasonable discretion,
degrade the image or quality of the Project or subject it to derision or
otherwise materially and adversely affect the reputation of the Project. The
Building Sign would be insured under the insurance which Tenant is required to
carry pursuant to Article 20 of the Original Lease, and the Building Sign shall
be subject to Tenant’s indemnification obligations set forth in Article 17 of
the Original Lease. The installation, maintenance and removal of the Building
Sign would be subject to all of the terms

 

- 4 -



--------------------------------------------------------------------------------

and provisions of the Lease, as amended hereby, including without limitation,
Article 12 of the Original Lease. Without limitation on the generality of the
foregoing, Tenant would be required to coordinate the installation of the
Building Sign with Landlord’s property manager and Tenant’s contractors and
agents installing and removing the Building Sign would be required to maintain
the insurance required to be maintained by Tenant and Tenant’s contractors in
connection with alterations performed by or on behalf of the Tenant.

10.        Extension Option.    Section 37 of the Original Lease is reinstated
such that Tenant shall have an option to extend the Second Renewal Term for a
period of five (5) years subject to and on the terms and conditions set forth in
Section 37 of the Original Lease; provided that the Option is personal to the
Original Tenant and a Permitted Transferee and may only be exercised by the
Original Tenant or a Permitted Transferee, each while the Tenant under the
Lease, as amended hereby, and only while the Original Tenant or a Permitted
Transferee is in occupancy of the entire Premises.

11.        Condition of Premises.    Tenant hereby agrees to accept the Existing
Premises and the Expansion Premises in their “as-is” condition, and Tenant
hereby acknowledges that Landlord shall not be obligated to provide or pay for
any work or services related to the maintenance, repair or improvement of the
Premises except as otherwise expressly provided in the Lease, as amended hereby.
Tenant also acknowledges that neither Landlord nor any agent of Landlord has
made any representation or warranty regarding the condition of all or any
portion of the Existing Premises or the Expansion Premises. Tenant acknowledges
that the Project has not been inspected by a Certified Access Specialist (CASp).
Neither Landlord nor the Landlord Indemnified Parties shall have any liability
to Tenant arising out of or related to the fact that the Project has not been
inspected by a Certified Access Specialist (CASp), and Tenant waives all such
liability and acknowledges that Tenant shall have no recourse against Landlord
or the Project as a result of or in connection therewith. Notwithstanding the
foregoing, subject to and on the terms and conditions set forth in the Work
Letter Agreement attached hereto as Exhibit B, Landlord shall prosecute the
Tenant Improvements described therein.

12.        Assignment and Subletting.    Section 14.5(b) of the Lease is amended
and restated to read as follows: “(b) intentionally omitted.”

13.        Miscellaneous.

(a)        Entire Agreement.    This Amendment embodies the entire understanding
between Landlord and Tenant with respect to the subject matter hereof and can be
changed only by an instrument in writing signed by Landlord and Tenant.

(b)        Counterparts.    This Amendment may be executed in counterparts,
including facsimile counterparts, each of which shall be deemed an original, but
all of which, together, shall constitute one and the same Amendment.

(c)        Brokers.    Tenant represents and warrants that Tenant has been
represented by RE:Align (Tenant’s Broker”) in connection with this Amendment. If
the transactions contemplated by this Amendment are consummated, subject to the
terms of Landlord’s separate agreement with Tenant’s Broker, Landlord shall pay
Tenant’s Broker a commission. Except as

 

- 5 -



--------------------------------------------------------------------------------

described herein, Landlord shall have no further or separate obligation for
payment of commissions or fees to any other real estate broker, finder or
intermediary, including, without limitation, any commissions or fees in
connection with any expansion or renewal option granted to Tenant. Tenant
represents and warrants to Landlord, that no other broker, agent or finder
(a) negotiated or was instrumental in negotiating or consummating this Amendment
on Tenant’s behalf, and (b) is or might be entitled to a commission or
compensation in connection with this Amendment as a result of Tenant’s actions
or inactions. Tenant shall indemnify, protect, defend (by counsel reasonably
approved in writing by Landlord) and hold Landlord harmless from and against any
and all claims, judgments, suits, causes of action, damages, losses, liabilities
and expenses (including attorneys’ fees and court costs) resulting from any
breach by Tenant of the foregoing representation, including, without limitation,
any claims that may be asserted against Landlord by any broker, agent or finder
undisclosed by Tenant herein. This Section 13(c) shall survive the expiration or
earlier termination of the Lease, as amended hereby.

(d)        Defaults.    Tenant hereby represents and warrants to Landlord, to
Tenant’s actual knowledge, that each of Landlord and Tenant is in full
compliance with all terms, covenants and conditions of the Lease and that there
are no breaches or defaults under the Lease by Landlord or Tenant, and that
Tenant knows of no events or circumstances which, given the passage of time,
would constitute a breach or default under the Lease by either Landlord or
Tenant. Landlord hereby represents and warrants to Tenant, to Landlord’s actual
knowledge, that each of Landlord and Tenant is in full compliance with all
terms, covenants and conditions of the Lease and that there are no breaches or
defaults under the Lease by Landlord or Tenant, and that Landlord knows of no
events or circumstances which, given the passage of time, would constitute a
breach or default under the Lease by either Landlord or Tenant.

(e)        Authority.    Tenant represents that each individual executing this
Amendment for the Tenant is duly authorized to execute and deliver this
Amendment for the Tenant and the Amendment is binding upon the Tenant, its
successors and assigns in accordance with its terms. Landlord represents that
each individual executing this Amendment for the Landlord is duly authorized to
execute and deliver this Amendment for the Landlord and the Amendment is binding
upon the Landlord, its successors and assigns in accordance with its terms.

(f)        Reaffirmation of Obligations.    Landlord and Tenant each hereby
acknowledges and reaffirms all of its respective obligations under the Lease, as
such Lease has been amended hereby, and agrees that any reference made in any
other document to the Lease shall mean the Lease as amended hereby. Except as
expressly provided herein, the Lease, as amended hereby, remains unmodified and
in full force and effect. The Lease shall remain in full force and effect and
binding upon the parties hereto except as otherwise addressed herein. Any breach
of this Amendment, including any exhibit hereto, shall constitute a breach and
default under the Lease.

(g)        Miscellaneous.    Time is of the essence in this Amendment and the
Lease and each and all of their respective provisions. The agreements,
conditions and provisions herein contained shall apply to and bind the heirs,
executors, administrators, successors and assigns of the parties hereto. If any
provisions of this Amendment or the Lease shall be determined to be illegal or
unenforceable, such determination shall not affect any other provision of the
Lease or this Amendment and all such other provisions shall remain in full force
and effect. If there is any inconsistency between the provisions of this
Amendment and the other provisions of the Lease, the provisions of this
Amendment shall control with respect to the subject matter of this Amendment.
This Amendment constitutes a part of the Lease.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first set forth above.

 

LANDLORD:

PRII HIGH BLUFFS LLC, a Delaware limited liability company,

as Owner Agent

By:

 

The Prudential Insurance Company of America, an insurance company organized
under the laws of the State of New Jersey, acting solely on behalf of, and for
the benefit of, and with its liability limited to the assets of, its insurance
company separate account PRISA II, its Sole Member

 

By:

 

/s/ Justin C. Chapman

 

Name:

 

Justin C. Chapman

 

Title:

 

Vice President

TENANT:

CADENCE PHARMACEUTICALS, INC., a Delaware

corporation

By:

 

/s/ Theodore R. Schroeder

Name:

 

Theodore R. Schroeder

Title:

 

President and Chief Executive Officer

 

 

 

 

 

 

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT A

(See Attached)

 

 

 

 

 

A-1



--------------------------------------------------------------------------------

LOGO [g603697g86e78.jpg]

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER AGREEMENT

This Work Letter Agreement (“Work Letter Agreement”) sets forth the terms and
conditions relating to the construction of improvements for the Existing
Premises and the Expansion Premises (collectively, the “Premises”). All
references in this Work Letter Agreement to “the Lease” shall mean the Lease as
defined in and amended by the Third Amendment to Lease (the “Amendment”) to
which this Work Letter Agreement is attached as Exhibit B. All capitalized terms
used in this Work Letter Agreement shall have the meanings ascribed to them in
the Amendment.

SECTION 1.

BASE, SHELL AND CORE

Subject to the terms and conditions of the Lease, Tenant shall accept the base,
shell and core of the Premises and of the Building (collectively, the “Base,
Shell and Core”) in its current “As-Is” condition existing as of the date of the
Amendment and the Second Renewal Term Commencement Date. Landlord shall install
in the Premises certain “Tenant Improvements” (as defined below) pursuant to the
provisions of this Work Letter Agreement. Except for the Tenant Improvements and
the Tenant Improvement Allowance described in this Work Letter Agreement,
Landlord shall not be obligated to make or pay for any alterations or
improvements to the Premises, the Building or the Project.

SECTION 2.

TENANT IMPROVEMENTS

2.1        Tenant Improvement Allowance.    Tenant shall be entitled to a
one-time tenant improvement allowance (the “Tenant Improvement Allowance”) in
the amount of up to, but not exceeding Twenty and 00/100 Dollars ($20.00) per
rentable square foot of the Premises (i.e. up to Four Hundred Seventy-Four
Thousand Nine Hundred Twenty and 00/100 Dollars ($474,920.00), based on 23,746
rentable square feet in the Premises), for the costs relating to the design and
construction of Tenant’s improvements, such costs to include all hard and soft
costs related thereto, including, but not limited to construction, space
planning, architectural and engineering costs and fees, permits, project
management, data cabling, security systems, consultant and related fees and
expenses (the “Tenant Improvements”). In no event shall Landlord be obligated to
make disbursements pursuant to this Work Letter Agreement in a total amount
which exceeds the Tenant Improvement Allowance. Tenant shall not be entitled to
receive any cash payment or credit against rent or otherwise for any portion of
the Tenant Improvement Allowance which is not used to pay for the Tenant
Improvement Allowance Items (as such term is defined below) and such portion of
the Tenant Improvement Allowance shall be retained by Landlord.

2.2        Disbursement of the Tenant Improvement Allowance.    Except as
otherwise set forth in this Work Letter Agreement, the Tenant Improvement
Allowance shall be disbursed by Landlord (each of which disbursements shall be
made pursuant to Landlord’s standard disbursement process), only for the
following items and costs (collectively, the “Tenant Improvement Allowance
Items”):



--------------------------------------------------------------------------------

2.2.1        Payment of the fees of the “Architect” and the “Engineers,” as
those terms are defined in Section 3.1 of this Work Letter Agreement, and
payment of the fees incurred by, and the cost of documents and materials
supplied by, Landlord and Landlord’s consultants in connection with the
preparation and review of the “Construction Drawings,” as that term is defined
in Section 3.1 of this Work Letter Agreement;

2.2.2        The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

2.2.3        The cost of construction of the Tenant Improvements, including,
without limitation, contractors” fees and general conditions, testing and
inspection costs, costs of utilities, trash removal, parking and hoists, and the
costs of after-hours freight elevator usage;

2.2.4        The cost of any changes in the Base, Shell and Core when such
changes are required by the Construction Drawings (including if such changes are
due to the fact that such work is prepared on an unoccupied basis), such cost to
include all direct architectural and/or engineering fees and expenses incurred
in connection therewith;

2.2.5        The cost of any changes to the Construction Drawings or Tenant
Improvements required by any Applicable Laws;

2.2.6        Sales and use taxes and Title 24 fees;

2.2.7        “Landlord’s Supervision Fee,” as that term is defined in
Section 4.3.2 of this Work Letter Agreement;

2.2.8        The costs to install data cabling for the Expansion Premises; and

2.2.9        All other costs to be expended by Landlord in connection with the
construction of the Tenant Improvements.

2.3        Specifications for Building Standard Components.    Landlord has
established specifications (the “Specifications”) for the Building standard
components to be used in the construction of the Tenant Improvements in the
Premises, which Specifications have been received by Tenant. Unless otherwise
agreed to by Landlord, the Tenant Improvements shall comply with the
Specifications (other than changes to the Specifications made after the date of
the Lease). Landlord may make changes to the Specifications from time to time.

SECTION 3.

CONSTRUCTION DRAWINGS FOR THE PREMISES

3.1        Selection of Architect/Construction Drawings.    Landlord shall
retain ID Studios (the “Architect”) to prepare the “Construction Drawings,” as
that term is defined in this Section 3.1. Landlord shall retain Landlord’s
engineering consultants (the “Engineers”) to prepare all plans and engineering
working drawings relating to the structural, mechanical, electrical, plumbing,
HVAC, lifesafety, and sprinkler work in the Premises. The plans and drawings to
be prepared by Architect and the Engineers hereunder shall be known collectively
as the “Construction Drawings.” Notwithstanding that any Construction Drawings
are reviewed by



--------------------------------------------------------------------------------

Landlord or prepared by Landlord’s Architect, Engineers and consultants, and
notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord’s Architect, Engineers, and consultants, Landlord shall
have no liability whatsoever in connection therewith and shall not be
responsible for any omissions or errors contained in the Construction Drawings,
and Tenant’s waiver set forth in Section 17.1 of the Lease shall specifically
apply to the Construction Drawings.

3.2        Final Working Drawings.    Landlord and Tenant have agreed upon a
final space plan for Tenant Improvements in the Premises, which final space plan
was prepared by ID Studios and is dated July 27, 2013 and was last revised on
August 4, 2013 (collectively, the “Final Space Plan”). Based upon the Final
Space Plan, Landlord shall cause the Architect and the Engineers to complete the
architectural and engineering drawings for the Premises, and Architect shall
compile a fully coordinated set of architectural, structural, mechanical,
electrical and plumbing working drawings in a form which is complete to allow
subcontractors to bid on the work and to obtain all applicable permits
(collectively, the “Final Working Drawings “) and shall submit the same to
Tenant for Tenant’s approval. The Final Working Drawings shall incorporate
modifications to the Final Space Plan as necessary to comply with the floor load
and other structural and system requirements of the Building. To the extent that
the finishes and specifications are not completely set forth in the Final Space
Plan for any portion of the Tenant Improvements depicted thereon, the actual
specifications and finish work shall be in accordance with the Specifications.
Tenant shall approve or reasonably disapprove the Final Working Drawings or any
revisions thereto within five (5) business days after Landlord delivers the
Final Working Drawings or any revisions thereto to Tenant; provided, however,
that Tenant may only disapprove the Final Working Drawings to the extent the
same are not (subject to changes reasonably required by Landlord) in substantial
conformance with the Final Space Plan (“Working Drawing Design Problem”).
Tenant’s failure to disapprove the Final Working Drawings or any revisions
thereto by written notice to Landlord (which notice shall specify in detail the
reasonable reasons for Tenant’s disapproval pertaining to any Working Drawing
Design Problem) within said five (5) business day period shall be deemed to
constitute Tenant’s approval of the Final Working Drawings or such revisions.

3.3        Approved Working Drawings.    The Final Working Drawings shall be
approved or deemed approved by Tenant pursuant to Section 3.2 hereof (the
“Approved Working Drawings”) prior to the commencement of the construction of
the Tenant Improvements. Landlord shall cause the Architect to submit the
Approved Working Drawing to the applicable local governmental agency for all
applicable building permits necessary to allow “Contractor,” as that term is
defined in Section 4.1 of this Work Letter Agreement, to commence and fully
complete the construction of the Tenant Improvements (the “Permits”). No
changes, modifications or alterations in the Approved Working Drawings may be
made without the prior written consent of Landlord, provided that Landlord may
withhold Landlord’s consent, in its sole discretion, to any change in the
Approved Working Drawings, if such change or modification would: (i) directly or
indirectly delay Substantial Completion; (ii) increase the cost of designing or
constructing the Tenant Improvements above the cost of the tenant improvements
depicted in the Approved Working Drawings; (iii) be of a quality lower than the
quality of the standard tenant improvement items for the Building; and/or
(iv) require any changes to the Base, Shell and Core or structural improvements
or systems of the Building.



--------------------------------------------------------------------------------

3.4         Time Deadlines.    Tenant shall use its best efforts to cooperate
with Architect, the Engineers, and Landlord to complete all phases of the
Construction Drawings and the permitting process and to receive the Permits, and
with Contractor, for approval of the “Cost Proposal,” as that term is defined in
Section 4.2 below as soon as possible after the execution of the Lease and, in
this regard, to the extent Landlord considers such meeting(s) to be reasonably
necessary, Tenant shall be available to meet with Landlord on a weekly basis to
discuss Tenant’s progress in connection with the same.

SECTION 4.

CONSTRUCTION AND PAYMENT FOR COSTS OF TENANT IMPROVEMENTS

4.1        Contractor.    A contractor, under the supervision of and selected by
Landlord, shall construct the Tenant Improvements (the “Contractor”).

4.2        Cost Proposal.    After the Approved Working Drawings are signed by
Landlord and Tenant, Landlord shall provide Tenant with a cost proposal in
accordance with the Approved Working Drawings, which cost proposal shall
include, as nearly as possible, the cost of all Tenant Improvement Allowance
Items to be incurred by Tenant in connection with the construction of the Tenant
Improvements (the “Cost Proposal”). Notwithstanding the foregoing, portions of
the cost of the Tenant Improvements may be delivered to Tenant as such portions
of the Tenant Improvements are priced by Contractor (on an individual
item-by-item or trade-by-trade basis), even before the Approved Working Drawings
are completed (the “Partial Cost Proposal”). Tenant shall approve and deliver
the Cost Proposal to Landlord within three (3) business days of the receipt of
the same (or, as to a Partial Cost Proposal, within two (2) business days of
receipt of the same). The date by which Tenant must approve and deliver the Cost
Proposal, or the last Partial Cost Proposal to Landlord, as the case may be,
shall be known hereafter as the “Cost Proposal Delivery Date.” The total of all
Partial Cost Proposals, if any, shall be known as the “Cost Proposal.”

4.3        Construction of Tenant Improvements by Landlord’s Contractor under
the Supervision of Landlord.

4.3.1        Over-Allowance Amount.    On the Cost Proposal Delivery Date,
Tenant shall deliver to Landlord cash in an amount (the “Over-Allowance Amount”)
equal to the difference between (i) the amount of the Cost Proposal and (ii) the
amount of the Tenant Improvement Allowance (less any portion thereof already
disbursed by Landlord, or in the process of being disbursed by Landlord, on or
before the Cost Proposal Delivery Date). Tenant shall deliver the Over-Allowance
Amount in the following manner: fifty percent (50%) of the Over-Allowance Amount
prior to start of construction and the remaining fifty percent (50%) of the
Over-Allowance Amount upon completion of the Tenant Improvements. The
Over-Allowance Amount shall be disbursed by Landlord on a pro rata basis with
disbursement of the Tenant Improvement Allowance, and such disbursement shall be
pursuant to the same procedure as the Tenant Improvement Allowance. In the event
that, after the Cost Proposal Date, any revisions, changes, or substitutions
shall be made to the Construction Drawings or the Tenant Improvements, any
additional costs which arise in connection with such revisions, changes or
substitutions shall be added to the Cost Proposal and shall be paid by Tenant to
Landlord immediately upon Landlord’s request to the extent such additional costs
increase any existing Over-Allowance



--------------------------------------------------------------------------------

Amount or result in an Over-Allowance Amount. Following completion of the Tenant
Improvements, Landlord shall deliver to Tenant a final cost statement which
shall indicate the final costs of the Tenant Improvement Allowance Items, and if
such cost statement indicates that Tenant has underpaid or overpaid the
Over-Allowance Amount, then within ten (10) business days after receipt of such
statement, Tenant shall deliver to Landlord the amount of such underpayment or
Landlord shall return to Tenant the amount of such overpayment, as the case may
be.

4.3.2        Landlord Supervision.    After Landlord selects the Contractor,
Landlord shall independently retain Contractor to construct the Tenant
Improvements in accordance with the Approved Working Drawings and the Cost
Proposal and Landlord shall supervise the construction by Contractor, and Tenant
shall pay a construction supervision and management fee (the “Landlord’s
Supervision Fee”) to Landlord in an amount equal to the product of (i) five
percent (5%) and (ii) an amount equal to the Tenant Improvement Allowance plus
the Over-Allowance Amount (as such Over-Allowance Amount may increase pursuant
to the terms of this Work Letter Agreement).

4.3.3        Contractor’s Warranties and Guaranties.    Landlord hereby assigns
to Tenant all warranties and guaranties by Contractor relating to the Tenant
Improvements, which assignment shall be on a non-exclusive basis such that the
warranties and guarantees may be enforced by Landlord and/or Tenant, and Tenant
hereby waives all claims against Landlord relating to, or arising out of the
construction of, the Tenant Improvements.

SECTION 5.

MISCELLANEOUS

5.1        Intentionally Omitted.

5.2        Tenant’s Representative.    Tenant has designated William R. LaRue as
Tenant’s sole representative with respect to the matters set forth in this Work
Letter Agreement, who, until further written notice received by Landlord, shall
have full authority and responsibility to act on behalf of the Tenant as
required in this Work Letter Agreement.

5.3        Landlord’s Representative.    Landlord has designated Maria Solana as
Landlord’s sole representative with respect to the matters set forth in this
Work Letter Agreement, who, until further written notice received by Tenant,
shall have full authority and responsibility to act on behalf of the Landlord as
required in this Work Letter Agreement.

5.4        Time of the Essence in This Work Letter Agreement.    Unless
otherwise indicated, all references herein to a “number of days” shall mean and
refer to calendar days. If any item requiring approval is timely disapproved by
Landlord, the procedure for preparation of the document and approval thereof
shall be repeated until the document is approved by Landlord. Both Landlord and
Tenant shall use commercially reasonable, good faith, efforts and all due
diligence to cooperate with each other to complete all phases of the
Construction Drawings and the permitting process and to receive the permits, as
soon as possible after the execution of the Lease, and, in that regard, shall
meet on a scheduled basis to be determined by Landlord and Tenant, to discuss
progress in connection with the same.



--------------------------------------------------------------------------------

5.5        Construction Hours.    Construction of the Tenant Improvements in the
Existing Premises shall be conducted outside of Business Hours for the Building,
and Construction of the Tenant Improvements in the Expansion Premises may be
conducted during and outside of Business Hours for the Building.

5.6        Tenant’s Lease Default.    Notwithstanding any provision to the
contrary contained in the Lease, if an event of default by Tenant as described
in Section 23 of the Lease or any default by Tenant under this Work Letter
Agreement has occurred at any time on or before completion of the Tenant
Improvements and remains after the expiration of applicable notice and cure
periods, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to the Lease, at law and/or in equity, Landlord shall have the
right to cause Contractor to suspend the construction of the Premises (in which
case, Tenant shall be responsible for any delay in completion of the Tenant
Improvements caused by such work stoppage), and (ii) all other obligations of
Landlord under the terms of this Work Letter Agreement shall be forgiven until
such time as such default is cured pursuant to the terms of the Lease (in which
case, Tenant shall be responsible for any delay in completion of the Tenant
Improvements caused by such inaction by Landlord). In addition, if the Lease is
terminated prior to the Commencement Date, for any reason due to a default by
Tenant as described in Section 23 of the Lease or under this Work Letter
Agreement, in addition to any other remedies available to Landlord under the
Lease, at law and/or in equity, Tenant shall pay to Landlord, as additional rent
under the Lease, within five (5) days of receipt of a statement therefor, any
and all costs incurred by Landlord and not reimbursed or otherwise paid by
Tenant through the date of such termination in connection with the Tenant
Improvements to the extent planned, installed and/or constructed as of such date
of termination, including, but not limited to, any costs related to the removal
of all or any portion of the Tenant Improvements and restoration costs related
thereto.